Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-25-2006

Gaskin v. Commonwealth of PA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4627




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Gaskin v. Commonwealth of PA" (2006). 2006 Decisions. Paper 698.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/698


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       No. 05-4627
                                    ________________

 Lydia Rebecca Gaskin, a minor, by her parents Joseph and Karen Gaskin; Hassan Adib
    Sabree, a minor, by his mother Hana Sabree; Merrin Rainey, a minor by her parents
    Thomas and Linda Rainey; Samuel Luckinbill, a minor, by his parents Thomas and
Wendy Luckinbill; Lisa McCann, a minor, by her mother Lisa McCann; Elizabeth Moser,
 a minor, by her mother Giovanna Moser; Anne Corr, a minor, by her foster parents and
   next friends Patrick and Judith Corr; Brett Michael Koneski, a minor, by his parents
   Jamea and Dawn Koneski; Michael Wintering, a minor, by his parents, Michael and
   Nancy Wintering; Sarah Noe, a minor by her parents Roland and Janice Noe; Tiffany
Zimenoff, a minor, by her parents Richard and Robin Zimenoff; ARC PA, on behalf of its
     members; Pennsylvania Protection and Advocacy, Inc.; Pennsylvania Coalition of
Citizens with Disabilities, on behalf of its members; PA State Conf NAACP, on behalf of
 its members; Autism Support and Advocacy in Pennsylvania, on behalf of its members;
    Philadelphia Police & Fire Association for Handicapped Children , on behalf of its
    members; The AND Alliance, on behalf of its members; John Forte, a minor, by his
                            parents Daniel and Michaelene Forte

                                           v.

  Commonwealth of Pennsylvania; Pennsylvania Department of Education; Donald M.
     Carroll, Jr., in his official capacity as Secretary of Education, Commonwealth of
Pennsylvania; Joseph F. Bard, in his official capacity as Commissioner of Elementary and
 Secondary Education, Pennsylvania Department of Education; Michelle Desera, in her
 official capacity as Director, Bureau of Special Education, Pennsylvania Department of
  Education; Earl H. Horton; Madge K. Benovitz; E. Peter Denzing; Ronald R. Cowell;
 Edward M Donley; Karl R. Girton; Edith W. Isacke; R. Gerald Longo; Beatrice Moore;
James J. Rohades; Howard Selekman, in their official capacities as members of the State
          Board of Education and the council of basic education

                            LINDA J. BRYAN, Parent Pro Se,1
                                              Appellant


  1
      Pursuant to Fed. R. App. P. 12(a).
                       ____________________________________

                     On Appeal From the United States District Court
                         For the Eastern District of Pennsylvania
                                  (D.C. No. 94-cv-04048)
                      District Judge: Honorable Eduardo C. Robreno
                     _______________________________________

                        Submitted Under Third Circuit LAR 34.1(a)
                                     June 23, 2006

          BEFORE: McKEE, FUENTES and NYGAARD, CIRCUIT JUDGES

                                    (Filed July 25, 2006)

                                _______________________

                                       OPINION
                                _______________________

PER CURIAM

       In September 2005, the United States District Court for the Eastern District of

Pennsylvania approved a settlement agreement of a class action, concluding a long and

complex case which began some eleven years earlier. See Gaskin v. Pennsylvania, 389 F.

Supp. 2d 628 (E.D. Pa. 2005). Linda Bryan, the parent of several non-named class

members, appeals the District Court’s approval of the settlement agreement. Her written

objections to the settlement, filed after she received the notice of settlement sent to the

class, were her first (and only) involvement in the case in the District Court. For the

reasons below, we will dismiss the appeal.

       As an initial matter, we note that Bryan is representing pro se both herself and her



                                              2
children. While she may file a notice of appeal on behalf of her children, Bryan may not

represented them in federal court as a non-lawyer parent. OSI-Afriyie v. Medical College

of Pennsylvania, 937 F.2d 876, 877 (3d Cir. 1991). Bryan was apprised of this via letter

dated October 28, 2005, and advised that unless she secured counsel for her children

within twenty-one days, their appeal would be dismissed for failure to timely prosecute.

See 3rd Cir. Local Appellate Misc. Rule 107.2. The time has long passed, and we will

therefore dismiss the appeal as to the children.

       As Bryan cannot represent her children, she must herself have standing to appeal

the District Court’s order approving the settlement agreement. The Supreme Court has

held that a non-party must intervene in order to appeal the approval of a class action

settlement. Marino v. Ortiz, 484 U.S. 302, 304 (1988) (“we hold that because petitioners

were not parties to the underlying lawsuit, and because they failed to intervene for

purposes of appeal, they may not appeal from the consent decree approving that lawsuit’s

settlement”).

       It appears that Bryan did attempt to intervene. However, her submission did not

comply with F ED. R. C IV. P. 24. The motion to intervene – to the extent it may be so

termed – consists of no more than a portion of a sentence on the last page of a document

she filed titled “Objections to Settlement of Class Action by Parent Pro Se, Linda J.

Bryan.” See Bryan’s Appendix, doc. 25 at p. 26 (“parent requests permission to join

class-action suit”) (formatting changed). Pursuant to Rule 24(c), a motion to intervene



                                              3
“shall state the grounds therefor and shall be accompanied by a pleading setting forth the

claim or defense for which intervention is sought.” Bryan’s submission provided no basis

for the District Court to determine whether her claims have “a question of fact or law” in

common with the Gaskin lawsuit. Rather, the twenty-six pages of rambling objections

and questions she submitted to the District Court do not meet the minimal standard for a

proper pleading and, so far as we can determine, contain no arguments or allegations that

meaningfully relate to the Gaskin case. Although we construe a pro se litigant’s

pleadings liberally, Dluhos v. Strasberg, 321 F.3d 365, 369 (3d Cir. 2003), we cannot

construe Bryan’s document as a valid motion. For these reasons, we do not fault the

District Court for taking no action on her motion.

       It follows, however, that Bryan did not intervene. As a result, she lacks standing

to appeal the order approving the settlement agreement. S.E.C. v. Black, 163 F.3d 188,

196 (3d Cir. 1998) (stating that “Marino only requires that a court deny an appeal from

non-parties who have not obtained or sought intervenor status.”). We will, therefore,

dismiss her appeal as well.




                                             4